DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-9) in the reply filed on 10/03/2022 is acknowledged.  Applicant has not provided any arguments with respect to the traversal.  This is not found persuasive because the restriction is still deemed proper after further review.
The requirement is made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roska et al. (US 2018/0283616, hereafter “Roska”) in view of Dupont et al. (US 2004/0154697, hereafter “Dupont”).
Regarding claim 1, Roska discloses a method, comprising: receiving an input (the HMI/PLC receives input) comprising: a specified fluid product to be transported (para. [0045]); a specified volume transfer of the specified fluid product to a vehicle (para. [0037] and [0064]); and a target flow rate of the specified fluid product (para. [0058] – [0066]); determining a first allowable operating range for volume transfer and a second allowable operating range for flow rate (as discussed in para. [0058] – [0066]) at least based on: the specified fluid product (para. [0045]); an availability of meters for metering (para. [0058] – [0068]); an availability of loading arms for loading the specified fluid product to the vehicle (note that the loading arms from the hydrocarbon tank into the transportation tank would need to be connected in order for the operation to begin); and an availability of vapor combustion units for flaring (as mentioned in Abstract and para. [0029]-[0031]); transmitting a control signal to at least one of a plurality of valves to establish a flow path for the specified fluid product through the meters available for metering, through the loading arms available for loading, and to the vehicle (para. [0037] – [0046]); and transmitting a start signal to initiate a recipe that controls flow through the flow path within the first allowable operating range and the second allowable operating range (para. [0037] – [0046]), but fails to disclose the vehicle is a ship located at a berth.
	Dupont teaches a method for transferring a fluid product to a ship located at a berth. (Abstract)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the method of Roska to be utilized for any vehicle including a ship located at a berth as taught by Dupont since for the purpose of utilizing a loading method in an alternative device such as a ship located at a berth in which an improved method for loading a fluid product is known and desired.
	Regarding claim 2, Roska in view of Dupont further disclose the method of claim 1, wherein: the input comprises a selection of at least one of a plurality of source tanks and a selection of at least one of a plurality of pumps; each of the plurality of source tanks stores fluid of one of a plurality of product types; and the method comprises verifying that the specified fluid product matches the product type of the selection of the at least one of the plurality of source tanks. (para. [0045])
	Regarding claim 3, Roska in view of Dupont further disclose the method of claim 2, wherein transmitting the control signal to at least one of the plurality of valves comprises: transmitting a close signal to each of a first portion of the plurality of valves, resulting in shifting the first portion of the plurality of valves to a closed state; and transmitting an open signal to each of a second portion of the plurality of valves, resulting in shifting the second portion of the plurality of valves to an open state, such that the first portion of the plurality of valves in the closed state and the second portion of the plurality of valves in the open state establish the flow path. (para. [0037] – [0046]; note that the HMI/PLC would need to control the valve states such that at least some of the valves must be open and some of the valves must be closed throughout the system as shown in Fig. 1 throughout the operation)
	Regarding claim 4, Roska in view of Dupont further disclose the method of claim 3, comprising, after transmitting the close signal to each of the first portion of the plurality of valves and after transmitting the open signal to each of the second portion of the plurality of valves, verifying whether a conflict exists in the flow path established. (para. [0037]; see how an oxygen sensor detects oxygen in vapor return line to ensure oxygen is vented)
	
Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Voelker et al. (US 2016/0265722) discloses a transport of natural gas through solution in liquid hydrocarbon at ambient temperature.
Street et al. (US 2012/0234024) discloses a hybrid pumper.
Morrison et al. (US 2007/0130963) discloses an apparatus and process for vaporizing liquefied natural gas.
Cusiter et al. (US 2006/0156744) discloses a liquefied natural gas floating storage regasification unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753